 
MINING LEASE AGREEMENT


PARTIES:


Lessor:  Bilbray Trust and Johnston Trust, Nevada Trusts with offices at 3128
Beach View Court, Las Vegas, Nevada 89146 here in called the “Lessor” with
offices at




Lessee:  Dutch Gold Resources, Inc. (“Lessee”), a company incorporated under the
laws of the State of Nevada and having an address at 3500 Lenox Road Suite 1500
Atlanta, GA 30326


DATED EFFECTIVE:  September 15, 2011 (“Effective Date”)


RECITALS


A.            Lessor owns certain property located in Blaine County, State of
Idaho, all of which are collectively referred to in this Mining Lease Agreement
(“Agreement”) as the Property, and are described on the attached Exhibit A


B.            Lessee desires to lease from Lessor, and Lessor desires to lease
to Lessee, the Property, all as described on the terms, provisions, and
conditions of this Agreement.


LEASE
1. LEASE.


1.1            Lease. In consideration of the foregoing recitals, which are made
a part hereof, the advanced production profits and production profits agreed to
be paid, and the performance of the covenants and agreements herein contained on
the part of the Lessee to be kept and performed, Lessor does hereby lease to
Lessee, and Lessee hereby takes and leases from Lessor, the Property.


1.2            Term. The term of this Agreement is for a period of ten (10)
years beginning the date above written, unless sooner terminated or extended as
herein provided.  Lessee is hereby granted the right to extend the term of this
Agreement for two (2) successive extended terms of  ten (10) years each by
giving written notice to Lessor at least sixty (60) days prior to the end of any
lease term. The yearly lease payment will increase every five years, $50,000.00
for the second five year period and $75,000.00 USD for the third period and
$100,000 USD for the fourth period.


2. EXPLORATION AND EVALUATION.


In consideration of the sum of TEN DOLLARS ($10.00) as advance production
payments, the receipt and sufficiency of which are hereby acknowledged, and
commencing on the Effective Date, Lessor hereby grants to Lessee an unrestricted
and absolute right of ingress and egress in and to the Property, and to have
possession of the Property, for the purpose of exploring, evaluating,
developing, mining and all necessary associated activities commensurate with
such exploration and mining.  Such activities will be conducted with the
necessary approvals from government agencies, and in compliance with all
appropriate governmental mining regulations. Lessee shall timely provide Lessor
with any and all information generated by this work commitment as it becomes
available.
 
 
 

--------------------------------------------------------------------------------

 
 
3. ADVANCE PRODUCTION PAYMENTS.


In the event that Lessee decides to continue to evaluate and develop the
minerals on the Property, Lessee shall pay Lessor the sum of TEN THOUSAND
DOLLARS ($10,000.00) on or before the end of the day on December 15, 2011.
Thereafter, commencing on the fifteenth day of each month, Lessee shall pay
Lessor as advance production payments the sum of Ten Thousand Dollars
($10,000.00) monthly during the Agreement term (the “Advance Production
Payments”). All advance production payments shall be due and payable in advance
on the fifteenth day of each subsequent month, without any deduction or offset
whatsoever and prior to notice or demand, to Lessor at the address listed above,
or at such other place as Lessor may from time to time designated in writing.


4. RIGHT TO MINE.


During the Term of this Agreement, Lessor hereby grants to Lessee an
unrestricted and absolute right of ingress and egress in and to the Property,
and to have possession of the Property, for the purpose of mining and processing
the ore therein. Lessee shall have the right to such ore and to remove same from
the Property so long as Lessee is not in default. Lessee further shall have the
right to construct necessary buildings, make excavations, stockpiles, dumps,
drains, roads, powerlines, pipelines, and other improvements as may be
necessary, subject, however, to all existing easements and rights of way of
third parties and the rights of Lessor, if applicable, which rights of Lessor
shall not interfere with Lessee's right to mine. Any activity conducted by
Lessee pursuant hereto on the Property is wholly at Lessee's own risk.


5. COVENANTS AND AGREEMENTS.


5.1            Lessee covenants and agrees with Lessor that Lessee, either
directly or through the operating subsidiary, and its servants, agents and
independent contractors, shall have the sole and exclusive right to explore,
develop and mine the Claims including, but not limited to, the sole and
exclusive right to:


 
a.
enter on the Claims and have sole and exclusive and quiet possession thereof;



 
b.
do such exploration and development work on the Claims as Lessee in its sole
discretion may deem advisable;



 
c.
bring upon and erect upon the Claims such buildings, plant, machinery and
equipment as Lessee in its sole discretion may deem advisable (the "Equipment
and Fixtures");



 
d.
remove from the Claims and dispose of such reasonable quantities of rock, ores,
minerals and metals for the purposes of bulk sampling, obtaining assays or
making other tests as Lessee in its sole discretion may deem advisable; and do
all such further acts as may, from time to time, be reasonably necessary in
order for Lessee to be able to carry out the full intent and meaning of this

Agreement; and
 
 
 

--------------------------------------------------------------------------------

 
 
 
e.
Lessee will provide Lessor with all factual data, maps, assays and reports
pertaining to the property annually.



5.2            Lessee covenants and agrees with Lessor that, from and including
the Effective Date through to and including the Exercise Date, Lessee shall:


 
a.
maintain the Claims in good standing by doing and filing assessment work or
making payments in lieu thereof, and by paying rentals and performing of all
other actions which may be necessary in that regard, save and except as
otherwise provided for herein;



 
b.
to the best of its ability, perform all work on the Claims in a good and
workmanlike fashion in accordance with sound mining and engineering practices
and in accordance with all applicable laws and regulations of all applicable
governmental authorities,



 
c.
subject to the provisions of subparagraph 5.3, permit the directors, employees
and authorized agents of Lessee, at their own risk and expense, access to the
Claims at all reasonable times,



 
d.
supply Lessee with the assays, geological and engineering reports and maps
concerning the property within 30 days of their acquisition by Lessee, and



 
e.
to the extent reasonably necessary, not unreasonably interfere with
Lessor’s  attempts to monetize alternative energy projects on the Properties so
long as same would not interfere with the Lessee’s mining and other rights
granted herein.  Lessor covenants and agrees that it will not seek to convey any
rights that would interfere with Lessee’s option to purchase the Properties.

 
5.3            Lessee hereby agrees to Indemnify Lessor against, and save Lessor
harmless from, all costs, claims, liabilities, damages and expenses of any kind
whatsoever that Lessee may incur or suffer as a result of any injury (Including
injury causing death) to any director, employee or authorized agent of Lessee
while on the Claims.


5.4            Lessor and Lessee covenant and agree each with the other that:


 
a.
while this Agreement is in effect, it shall do all such acts and things
necessary  to ensure that all of its representations and warranties referred to
In this Agreement remain true and correct;

 
 
 

--------------------------------------------------------------------------------

 
 
 
b.
prior to the Exercise Date, neither party shall sell, assign, transfer,
mortgage, charge or otherwise encumber the Claims or any part thereof, or any
interest in them, in any manner whatsoever, without the prior written consent of
the other party;



 
c.
during the term of this Agreement, all information concerning this Agreement or
any matters arising from this Agreement shall be treated as confidential by the
parties hereto and shall not be disclosed by either party hereto to any other
party without the previous written consent of the other party hereto, such
consent not to be unreasonably withheld, except to the extent that such
disclosure may be necessary for observance of the requirements of securities
commissions, stock exchanges (or other organized trading facilities) or other
legal requirements or for the accomplishment of the purposes of this Agreement,
and if a party does not give a definitive written reply to any request for
permission to disclose on the second business day following the date request for
same is deemed delivered, consent to such disclosure shall be deemed to have
been given.



6. HOLD HARMLESS PROVISION.


Lessee shall protect, defend, and hold Lessor harmless from any loss, liability,
or damage to persons or Property arising out of or related to Lessee's
activities on the Property or any condition of the Property during the term of
this Agreement. If Lessee defaults on this Agreement and this Agreement is
terminated, Lessee shall be fully responsible for any lien, encumbrance, or
charge on it attributable to Lessee's activities.


7. PERMITS.


Lessee shall, at Lessee's sole expense, obtain all permits, prepare all plans,
and keep all records required by any municipal, county, state, federal, or other
public authority in order for Lessee to use the Property.  Lessor represent and
warrants that it has permits and court orders for the Property and shall assign
or otherwise make available to Lessee such permits. Notwithstanding, Lessor
shall assign all permits and court orders relevant to the property listed in
Schedule A to Lessee.


8. PRODUCTION ROYALTIES.


8.1            Upon commencement of production of ore from the Property, in
addition to the advance production payments described in paragraph 3, Lessor
shall be paid the greater of the sum of Ten Thousand Dollars US, paid monthly on
the same schedule as is described in paragraph 3 or a Net Smelter Royalty of
four percent (4.00%) of funds paid from the smelter to Lessee.  “Net Smelter
Royalty” is defined as the gross proceeds received by the Lessee from the sales
of the gold, silver, and other metals and minerals sold less (a) all costs to
the Lessee of weighing, sampling, determining moisture content and packaging
such material and of loading and transporting it to the point of sale, including
insurance and in transit security costs; (b) all charges and penalties imposed
by the smelter, refinery or purchaser; and (c) ad valorem taxes, severance
taxes, state royalties, and such other taxes that, as of the date of the
Agreement, are imposed upon production.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2            Further Lessor shall also receive profit participation in an
amount equal to fourteen percent (14.00%) of Net Profits of production of ore
from the Property (the “Profit Participation”), after deduction of any Advance
Production Payments and payments of Net Smelter Royalties.  “Net Profits” is
defined as total revenue less total expenses, including, without limitation, any
payments to Lessor of Advance Production Payments and Net Smelter Royalties.


9. RIGHT TO PURCHASE.


9.1            Additional Consideration.  Upon the execution of this Agreement,
Lessee shall issue to each of the Trusts an option (“Option”) to purchase Five
Million Two Hundred Fifty Thousand (5,250,000) shares of Lessee Common Stock at
the exercise price of $1,000.00.  The Option shall vest when the Operations have
generated net revenues of Ten Million Dollars ($10,000,000).


9.2            Lessee’s Option to Purchase.  During the term of this
Agreement,  Lessee shall have the option to purchase the Property for the
aggregate purchase price of Fifteen Million Dollars ($15,000,000.00) (the
“Purchase Price”) in cash.  Any payments made to Lessor by Lessee pursuant to
this Agreement or from the production on ore at the Property, including, without
limitation, Advance Profit Payments, Net Smelter Royalties and/or Profit
Participation, shall be applied against the Purchase Price.  This Option shall
be deemed to run with the land and shall be binding upon the Lessee, its
successors and assigns.  The Parties hereby consent to the recording of this
Agreement against the Property.


10. LIABILITY INSURANCE.


Lessee shall maintain public liability and Property damage insurance in a
responsible company with limits of not less than $1,000,000.00 per occurrence.
Such insurance shall cover all risks arising directly or indirectly out of
Lessee's activities.  Such policy shall be placed in force immediately on
commencement of any work on the Property and shall continue in force throughout
the term of this Agreement.
 


11. LESSEE'S FURTHER RESPONSIBILITIES WITH REGARD TO THE PROPERTY.


11.1            Workmanlike Manner. During the term of this Agreement all work
done on the Property by Lessee shall be done in a workmanlike manner, following
good mining practices, and at Lessee's sole cost and expense.


11.2            Comply With Laws. During the term of this Agreement, Lessee
shall comply with all laws, ordinances, regulations, directions, rules, and
requirements of all governmental authorities.


12. QUIET ENJOYMENT AND LESSOR'S ACCESS.
 
12.1            Lessor's Warranty.  Lessor warrants that it is the owner of the
Property and has the right to lease the Property free of all encumbrances except
easements of record.
 
 
 

--------------------------------------------------------------------------------

 
 
12.2            Lessor's Right to Inspect.  Lessor and Lessor's agents shall
have the right to enter upon any part of the Property at all reasonable hours
for the purpose of inspecting the same and the operations conducted thereon or
for doing or performing any act required or permitted by Lessor under this
Agreement.


13. MAINTENANCE OF LEASED PREMISES.


Lessee will conduct all operations in accordance with good and miner-like
practices and in accordance with sound principles of conservation, and will
maintain underground operations so that access to underground workings where
Lessee’s operations have taken place, will be preserved.


14.  RECORDS AND REPORTS.


Lessee will keep accurate records, maps and books of account in accordance with
usual accounting practices, covering all of its operations hereunder, including,
but not limited to, all income received from the sale or disposal of ore taken
from the Leased Premises, all work performed and all operations and expenditures
for labor, supplies, power tools, equipment, machinery, insurance and taxes and
other like and unlike types of expenditures, and shall submit a complete monthly
report to Lessor containing the above information.  Along with the expenditure
for an item of machinery or equipment, the report shall state whether the item
was acquired for the account of Lessee or as a replacement for Lessor.


15. WASTE ROCK, SPOIL, AND TAILINGS.


The ore, mine waters, or other products or compounds of minerals mined or
extracted from the Property shall be the property of Lessee subject to the
production royalty as provided herein. Lessee shall not be liable for mineral
values lost in mining or processing pursuant to sound mining and metallurgical
engineering practices.


16. DEFAULT.


16.1            If at any time there shall occur any of the following events:


 
a.
If Lessee shall make as assignment for the benefit of its creditors; or



 
b.
If a decree, mandate or other order by a court having jurisdiction shall have
been entered adjudging Lessee a bankrupt or insolvent, and such decree, mandate
or other order shall have continued undischarged or unstayed for a period of
(90) days; or if a decree, mandate or other order of a court having jurisdiction
for the appointment of a receiver or a liquidator or a trustee or an assignee in
bankruptcy or insolvency of Lessee or of all or substantially all of Lessee’s
property shall have been entered and  such decree, mandate or other order shall
have remained in force undischarged and unstayed for a period of ninety (90)
days; or

 
 
 

--------------------------------------------------------------------------------

 
 
 
c.
If Lessee shall institute proceedings for a decree, mandate or other order of
any kind mentioned in and within the applicable provisions of the foregoing
paragraph b or shall in any such proceedings not instituted by Lessee file a
consent to any such decree or order; or if Lessee shall admit in writing
Lessee’s inability to pay its debts generally as they become due; or



 
d.
If the interest of Lessee in the Leased Premises shall be sold under the
execution or other legal process; or



 
e.
If Lessee shall fail to pay part or all of the rentals or royalties as set forth
herein when due, and such failure shall continue for sixty (60) days after
written notice thereof from Lessor; or



 
f.
If Lessee shall fail to perform or observe any other covenant, agreement or
requirement of this Agreement and any such failure shall continue for sixty (60)
days after written notice thereof from Lessor specifying in the nature and
extent of any such default, unless such default is reasonable incurable within
sixty (60) days and in that event Lessee shall have commenced the curing of such
default and thereafter proceed with all due diligence to complete the curing of
such default, then the lease term or extension hereby created shall, at the
option of Lessor, cease and terminate, and the happening of any of the events
specified in paragraphs A through F of this section shall operate as a notice to
quit, all and every kind of notice to quit being waived;



16.2            Lessor may thereupon recover possession of the Leased Premises
without any additional notice to Lessee or any other proceedings, and all rights
of Lessee under this Agreement shall be deemed cancelled and terminated
including Lessee’s rights to easement or access of the Property.


17.  INDEPENDENT CONTRACTOR.


17.1            Lessee will forthwith post and thereafter keep posted in
conspicuous place on the Leased Premises as many written notices as may be
necessary to adequately notify all persons who may come within or upon the
Leased Premises that the same are held by Lessee under lease from Lessor and
that the Lessee and not Lessor will be liable for all labor performed supplies
and materials used by the Lessee in and upon the Leased Premises, and that
Lessee and not Lessor shall be responsible for all debts and expenses incurred
in mining operations in or upon the Leased Premises.


17.2            The operations of Lessee and its employees and agents under this
Agreement shall be as an independent contractor, and Lessee and its employees
and agents are not employees or agents of Lessor.


18. INSPECTION.


Lessor and its agents shall have the right, at reasonable times, to inspect any
operations on the Leased Premises and any work being conducted by Lessee
thereon.
 
 
 

--------------------------------------------------------------------------------

 
 
19. COMPLIANCE WITH THE LAW.


Lessee agrees to comply with all of the terms and provisions of the laws of the
State of Idaho and of the United States as now existing or hereafter enacted,
including all laws, rules and regulations or orders of any governmental
authority affecting the operations upon the Leased Premises.  Further, Lessee
shall perform all work in a safe and miner-like manner in accordance with all
mining laws of the State of Idaho   and such rules and regulations as may have
been issued by the Industrial Commission of Idaho or the State Metal Mine
Inspector and Fed MSHA.


20. ASSIGNMENT AND SUBCONTRACTOR.


20.1            Lessee, or its successors, shall not assign this Agreement or
any interest therein, and shall not sublet the Leased Premises or any part
thereof, or any right or privilege appurtenant thereto or suffer any other
person to occupy or use the Leased Premises or any portion thereof without the
prior written consent of Lessor, which consent shall not be unreasonably
withheld.  Any such assignment or subletting without such consent shall be void
and shall, at the option of Lessor, terminate this Agreement.


20.2            This Agreement shall be binding upon and inure to the benefit of
the parties hereto, their successors and assigns, subject, however, to the
assignment restriction contained herein.


20.3            Lessee may at any time enter into any agreement or agreements
not inconsistent with the terms of this Agreement with substantial and reliable
operating companies or individuals for the performance of any work to be done on
the Leased Premises.  In any such agreement or agreements, Lessee shall include
an insurance and indemnity provision identical to that contained in Section 5.3
and Section 10 of this Agreement, and all such companies or individuals will be
required to comply with the terms and conditions thereof.
 
21.  SURRENDER OF POSSESSION.


Lessee shall on or before the last day of the term hereby granted, or of any
extended term, or upon the sooner termination of this Agreement due to default
or other reason, peaceably and quietly leave, surrender all right, title and
interest, and yield up unto Lessor all and singular the Leased Premises,
together with all alterations, additions and replacements thereon, free of
subtenancies, liens, encumbrances and in good order and condition, except for
reasonable wear and tear thereof.


22. TERMINATION FOR CAUSE.


Lessor will not terminate the lease without just cause.  Lessee will use best
efforts to ensure all operations comply with current environmental
guidelines.  Lessor will be made aware of any and all environmental liabilities
when they occur.  Provisions negotiated with Blaine County for road use, etc.,
will be honored.  Detailed water, weather and production records will be kept.
The modernization and digitizing of the volume of historic engineering data,
core and geology will be updated and the records protected.
 
 
 

--------------------------------------------------------------------------------

 
 
23.  WRITTEN NOTICE.


23.1            Any notices permitted or required pursuant to this Agreement
shall be in writing and shall be deemed "given" upon the date of personal
delivery thereof or forty-eight (48) hours after deposit in the United States
mail, postage fully prepaid, certified mail return receipt requested, of such
notice addressed to the party to whom such notice is to be given at the address
set forth for such party in this Agreement or at any other address that such
party may, from time to time, designate by notice given in compliance with this
Section 23. Any such notice shall be deemed "delivered" upon the date of
personal delivery of the same to the party to whom the notice is given or
forty-eight (48) hours after such party refuses to accept and sign for a postage
prepaid, certified mail, return receipt letter delivered to the party's notice
address set forth herein or any other address as such party may, from time to
time, designate by notice given in compliance with this Section 23.
 
23.2            Until changed, the addresses referenced on the cover page herein
shall be the notice address for any notices to the parties permitted or required
pursuant to this Agreement.
 


24. WAIVER.


Failure of either party at any time to require performance of any provision of
this Agreement shall not limit the party's right to enforce the provision, nor
shall any waiver of any breach of any provision constitute a waiver of any
succeeding breach of that provision or a waiver of that provision or any other
provision.


25. SUCCESSOR INTEREST.


This Agreement shall be binding upon and inure to the benefit of the parties,
their successors, and assigns (where permitted).


26. PRIOR AGREEMENTS.


26.1            This Agreement is the entire, final, and complete agreement of
the parties pertaining to the transactions contemplated therein, and they
supersede and replace all prior or existing written or oral agreements or
understandings between the parties or their representatives relating thereto.
Except as otherwise provided herein, no subsequent amendment, change, or
alteration to this Agreement shall be binding upon the parties unless reduced to
writing and signed by both parties.


26.2            The parties hereto shall execute and deliver all such further
documents and instruments and do all such acts and things as any party may,
either before or after the Effective Date or Exercise Date, reasonably require
of the other in order that the full intent and meaning of this Agreement is
carried out. The provisions contained in this Agreement which, by their terms,
require performance by a party to this Agreement subsequent to the Exercise Date
shall survive the Exercise Date.
 
 
 

--------------------------------------------------------------------------------

 
 
27. APPLICABLE LAW.


This Agreement has been entered into in Clark County, NV. The parties agree that
the laws of Nevada shall be used in construing and enforcing this Agreement.


28. NUMBER, GENDER, AND CAPTIONS.


As used herein, the singular shall include the plural, and the plural the
singular. The masculine and neuter each shall include the masculine, feminine,
and neuter, as the context requires. All captions are intended solely for
convenience of reference only.


29. PARTIAL INVALIDITY.


If any term, provision, covenant, or condition of this Agreement should be held
by a court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of this Agreement shall continue in full force and effect and in no
way shall be affected, impaired, or invalidated thereby.


30. VENUE.


Venue for any action to enforce, construe, or interpret this Agreement shall be
the appropriate Court for the State of Nevada for Clark County.


DATED: September 15, 2011
 
Lessee:
                 
Dutch Gold Resources, Inc.
                            By:
 
        Name:  Daniel Hollis         Title:
Chief Executive Officer
   
 
 



 
Lessor:
                 
Bilbray Trust
                  By:
 
        Name:            Title:
 
   
 
 



 
Johnston Trust
                  By:
 
        Name:            Title:
 
   
 
 



 
 

--------------------------------------------------------------------------------

 